DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed July 19, 2021 is acknowledged and has been entered.
	Applicant has elected the species of the invention in which the CD40 agonist is FGK45, the tumor associated antigen (TAA) is TRP1, the TLR agonist binds to a TLR expressed by professional antigen presenting cells (APCs), the TLR agonist is a TLR4 agonist, and the nanoparticles comprise chitosan.

2.	Claims 73-92 are pending in the application.  Claim 901 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.

3.	Claims 73-89, 91, and 92 are pending in the application and are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed February 13, 2020 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed application is acknowledged.  
However, claims 73-89, 91, and 92 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the 

Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 73-83 are drawn to a method comprising administering to a subject a composition comprising the disclosed nanoparticles in combination with “a pro-inflammatory agent”.
	M.P.E.P. § 608.01(o) states:  

While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01. 

M.P.E.P. § 608.01(o) further states that if the examiner determines that the claims presented in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, provided no new matter is introduced.
	It is submitted that it would not be clear from a reading of the descriptive portion of this application, alone, where there is support for the language of the claims because the disclosure does not describe a method comprising administering to a subject a composition comprising the disclosed nanoparticles in combination with “a pro-inflammatory agent”.

Claim Objections
7.	Claims 73-89, 91, and 92 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention.
Notably Applicant was advised at page 4 of the Office action mailed March 19, 2021 that “[upon] the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all 

8.	Claims 73-83 are objected to under 37 CFR 1.75(c), as failing to conform to the invention as set forth in the remainder of the specification, where the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  See M.P.E.P. § 608.01(g).
	Claim 73 recites the method comprises administering to a subject a composition comprising “a pro-inflammatory agent”.
	There is no written support in the descriptive portion of this application, as originally filed, for the terms “pro-inflammatory agent”; moreover, although the language of claim 73 finds support in the language of original claim 2, which has been canceled, there is no description in the disclosure of the claimed invention.
Appropriate correction is required (i.e., Applicant should make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, as in accordance with the guidance set forth under M.P.E.P. § 608.01(o)).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 73-89, 91, and 92 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 73-89, 91, and 92 are indefinite for the following reasons:
	(a)	Claim 73 is drawn to a method of inhibiting a tumor comprising administering “an effective amount” of a composition to a subject “in need thereof”.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.   
The phrase “in need thereof” is not defined by the claim; nor is it expressly defined by the specification; and it is unclear of what the subject is required to be in need.  Must the subject have a tumor or might the subject be at risk of developing a tumor?  When or why is it that any given subject should be regarded as being a subject “in need thereof”?  It is not clear.  This is particularly true since the specification does not appear to provide a standard for ascertaining when or why any given subject is to be regarded as being “in need thereof”.  Moreover, it appears the specification is devoid of guidance indicating how one should proceed to determine if any given subject is “in need thereof”.
It the subject to be treated need not actually have a tumor at the time, but might instead be a subject having, for example, a predisposition for developing a tumor, how might ever one know or ascertain if the method was successfully practiced to prevent the formation of a tumor in the subject, if a tumor might not ever have actually formed?  
This raises an additional question:  what is “an effective amount” of the composition that is to be administered to the subject “in need thereof” and how might one ever determine the amount that is effective, particularly if the objective is to prevent the formation of a tumor in a human subject?  To be clear, according to the disclosure defines the term “treating” to encompass achieving a detectable improvement (such as a statistically significant detectable improvement) in one or more clinical indicators or symptoms associated with a tumor (page 11), but still if the subject need not have a tumor at the time of treatment but is regarded as being in need thereof because of the possibility that a tumor may form in the subject how might it ever be determined if the objective of practicing the claimed invention was achieved?  Put another way, how might it ever be known or appreciated that a given amount of the composition when administered to a 
At page 11 of the specification it is further disclosed that the term “treating” may be understood as being a term that is inclusive of, but not limited to, inhibiting the growth of a tumor (or of tumor cells).  So, if the subject were to actually have a tumor at the time of treatment, it follows that that the claimed “effective amount” of the composition might be an amount that is determined to effectively inhibit the growth of the tumor in the subject (but this need not be the case).
This is an important issue.  Here, as more thoroughly addressed below, an applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent, but it is also important that the claims be amended to provide a clear measure of what an applicant regards as the invention so that it can be determined by the Office whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
There is a vast difference between treating a subject to prevent a tumor and treating a subject having a tumor so as for example to reduce the size of the tumor; similarly there is a vast difference between treating a subject having a tumor to reduce the size of the tumor and providing relief for the subject of pain associated with the presence of a tumor in the subject.2  This is because one might practice the claimed invention to treat the subject having a tumor to alleviate pain without eliminating tumor cells in the subject or one might increase an immune response in the subject without improving the quality of life of the subject.  
Here it is submitted that the artisan would not be reasonably apprised of the metes and bounds of the subject matter that is regarded as the invention because it is not evident what effect must be achieved in practicing the claimed invention or how it must be 
Claims that recite “effective amount” without stating the function that is to be achieved are indefinite.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  Here, while it is clear that the claims are drawn to a therapeutic method, it is unclear what therapeutic effects must be achieved by the practice of the invention, as claimed.  Notably the amount that is effective to achieve one effect may not be equivalent to the amount that is effective to achieve some other effect,3 but moreover it is recognized that the various endpoints and extents that define effective treatment are of a more conditional or qualitative nature.  So, while the effective amount of the composition is understood to be “therapeutic”, it is submitted that the expected or desired effect that is to be achieved in the practice of the claimed invention, unless more particularly defined, is highly subjective and would tend to vary substantially.  
So, for these reasons, it is submitted that one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the invention by the claims such that it would be apparent what subject matter infringes and what subject matter does not.4
(b)	Claim 83 recites, “such as”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See M.P.E.P. § 2173.05(d).
	(c)	Claim 87 is indefinite because the claim is not punctuated with a period.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention5.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 73-89, 91, and 92 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately 
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are directed to a composition comprising nanoparticles comprising “a CD40 agonist antibody” and “a TLR agonist”, as well as a method for treating a tumor in a subject comprising administering to the subject said composition.  According to claims 75 and 85 the anti-CD40 antibody is an antibody having the designation “FGK45”, but otherwise the claims are directed to any of a plurality of antibodies that are only described by their function (i.e., the ability to bind to CD40 and act as an agonist thereof).  The antibody need not have any particular structure; and moreover it need not share any particularly identifying structural features with the antibody designated FGK45.  It follows then that the antibody FGK45 is not reasonably regarded as representative of the genus as a whole because there is no correlation between any one particularly identifying structural feature that is shared by antibody FGK45 and at least a substantial number of the other members of the genus of antibodies and their common ability to bind to CD40 to act as an agonist thereof.  The same is true of the TLR agonist, although it is not necessarily an antibody.  In fact it is not even composed of any 
It cannot be predicted whether any given antibody will act as an agonist of CD40, which incidentally might be a protein occurring in any number of different mammalian species since the subject to whom the claims are directed is not necessarily a human.6  This is because an antibody may bind to CD40 to act as an agonist, where a different antibody may bind to CD40 to act as an antagonist and yet another antibody may bind to CD40 without affecting its functionality.7 
Similarly it cannot be predicted which materials are suitably and effectively used as agonists of any given “TLR” polypeptide in any given species of mammal (e.g., a TLR4 polypeptide in a human or a TLR4 polypeptide in a dog).  Here the specification discloses that “a TLR4 agonist” that is suitably used in practicing the claimed invention is monophosphoryl lipid A (MPL), but it is not evident how or why MPL should be reasonably considered representative of the genus of “TLR agonists” to which the claims are directed since the “TLR agonist” need not be composed of any particular material, have any 
In effect, a material that is suitably and effectively used as “a TLR agonist” may only be identified by empirical testing.8   
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
In this instance, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of the genus of materially, structurally, and functionally (mechanistically) disparate “TLR agonists”.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 
Here with regard to the CD40 agonist antibody, although according to claims 75 and 85, the antibody is “FGK45”, because it cannot be predicted whether any given antibody that binds to a CD40 polypeptide in a given “subject” (mammal), the identities of the antibodies that are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective of treating a tumor in the subject is by empirical testing.
Here it seems important to note that it is not clear which specific activity or biologic function of CD40 in any given “subject” (mammal) must be enhanced by the “CD40 agonist antibody”, if it is to be an antibody that is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.  Proteins generally have a number of discrete and even independent functions.  For example, most proteins act as substrates for proteases; many act as substrates for kinases; and more generally some act as receptors or ligands to bind to other proteins.  What function of CD40 must be enhanced by the “CD40 agonist antibody” that is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective?  CD40 is known to interact with another protein, namely CD40L.  Must the “CD40 agonist antibody” enhance binding of CD40L to CD40, if it is to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective?  Must the “CD40 agonist antibody” enhance binding of CD40L to CD40, if it is to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective?
While it is not evident which specific activity or biologic function of CD40 in any given “subject” (mammal) must be enhanced by the “CD40 agonist antibody”, if it is to be an antibody that is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective, Applicant is reminded of a decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). 
In this instance the specification describes a single antibody having the designation In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

While one could test a plurality of structurally disparate antibodies that bind to CD40 to determine which, if any, have the requisite functional characteristics of the claimed antibody, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete. 
To expound upon this point, it is noted that  the Federal Circuit has decided that a generic statement that defines a genus of substances (e.g., antibodies) by only their functional activity, i.e., the ability to act as an agonist of CD40, does not provide an The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an antibody that binds to CD40 and enhances a specific activity thereof, so as to suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective; without such an antibody, it is impossible to practice the invention.
Although the skilled artisan could potentially identify antibodies that might be used in practicing the claimed invention by screening a plurality of structurally disparate antibodies that bind to CD40 to determine which, if any, are capable of enhancing a specific activity thereof, so as to suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is 

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of antibodies to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify an antibody that is capable of enhancing a specific activity thereof, so as to suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.    
Turning to another issue, as noted above, Applicant elected the species of the invention in which the CD40 agonist antibody is an antibody having the designation “FGK45”.  This particular is known to specifically bind to a mouse CD40 polypeptide, but it has been reported that “FGK45” does not cross-react to bind to human CD40.9  Therefore it is submitted that unless the subject to whom the claims is a mouse the claimed invention may not be practiced as it is intended (i.e., to treat a tumor in a subject).  More to point however it is submitted that it cannot be predicted if the antibody can be effectively used to treat a tumor in any given mammalian species other than a mouse since it cannot be presumed a priori that just because the antibody binds to mouse CD40 is also capable of binding to CD40 in any given “subject” so as to act as an agonist thereof and be suitably and effectively used in practicing the claimed invention as intended.  
The very same may be said of the “TLR agonist”.  Just because MPL may be effectively used as an agonist of TLR4, it cannot be presumed that any other material may also be used, particularly since the subject may be any given mammal and not necessarily a human.  Support for this position is found in the teachings of Wang et al. (Front. Immunol. 2020; 11: 577823; pp. 1-12), which describes species-specific activity of different MPL adjuvant preparations; see entire document (e.g., the abstract; Figure 1; and page 6).10

Notably the specification describes one IL-10 receptor blocking antibody, namely the one having the designation “1B1.3A”, but it is not evident how or why this particular antibody should be regarded as reasonably representative of the genus of “IL-10 receptor blocking antibodies”. 
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  In this case, because the claims encompass a genus of antibodies having the ability to block binding of a ligand to a receptor or vice versa, but which otherwise vary structurally and perhaps also functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative 
Addressing one other, according to claim 73, the method is practiced using a composition comprising either “a pro-inflammatory agent” or “a vaccine adjuvant”, but what are these?  It is not clear.  Moreover it is not clear which materials are those that should be used to practice the claimed invention with the intention of treating a tumor in any given subject.  Notably the disclosure does not include any description of “a pro-inflammatory agent”; so it follows that it does not describe the claimed invention.  Nevertheless, with regard to the vaccine adjuvant, although it is disclosed that the composition to be administered may comprise Freund's (complete and incomplete) adjuvant, aluminum hydroxide, lysolecithin, a pluronic polyol, a polyanion, a peptide, an oil emulsion, a keyhole limpet hemocyanin, dinitrophenol, or BCG,11 Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Nevertheless, it is not clear why an adjuvant such as Freund's should be included in the composition because it would seem unlikely that the objective should be to enhance an immune response in the subject that is directed against the other components of the composition (e.g., the antibody that specifically binds to a TAA, which is present on the surface of the nanoparticles).  This is because triggering an immune response directed against the components of the 
In summary, then, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “CD40 agonist antibody”, the “pro-inflammatory agent”, the “vaccine adjuvant”, the “TLR agonist”, and the “IL-10 receptor blocking antibody” or the IL10 blocking antibody”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

13.	Claims 73-89, 91, and 92 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and/or using any composition or method encompassed by the claims, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with 
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice12), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that a composition comprising nanoparticles comprising any given “CD40 agonist antibody”, as well as any given “TLR agonist” and/or any given “IL-10 receptor blocking antibody or IL-10 blocking antibody” can be used to treat any given tumor in any given subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify antibodies that act as agonist of CD40, antibodies that block binding of IL10 to its receptor, and/or materials that act as agonists of TLR polypeptides, which are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 73-75, 78-85, 88, 89, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017024296-A1 in view of Yousefpour  et al. (Int. J. Nanomedicine. 2011; 6: 1977-90).
	WO2017024296-A1 (Khalil et al.) teaches a composition comprising nanoparticles comprising a CD40 agonist antibody or more particularly FGK45,  a TLR4 agonist or more particularly monophosphoryl lipid A (MPL), an IL-10 receptor-blocking antibody or an IL-10-blocking antibody, and a vaccine adjuvant; see entire document (e.g., Summary of the Invention).  Khalil et al. teaches the therapeutic agents (e.g., a TLR agonist) may be administered with the nanoparticles in a single composition or alternatively the agents may be inside the nanoparticles – as cargo (see, e.g., Summary of the Invention).  Khalil Summary of the Invention).  Khalil et al. teaches a method of treating a tumor in a subject comprising administering to the subject an effective amount of the composition comprising the disclosed nanoparticles (see, e.g., Summary of the Invention).     
  	Khalil et al. does not expressly teach the nanoparticles comprise an antibody specific for a tumor-associated antigen on their surfaces.  
Yousefpour et al. teaches the targeted delivery of chitosan-based nanoparticles carrying a therapeutic agent as cargo, which have been surface-functionalized with an anti-tumor associated antigen antibody; see entire document (e.g., the abstract).  As Yousefpour et al. discloses, the nanoparticles are capable of discriminating between cells expressing the antigen and cells not expressing the antigen, so as to have the potential to be used efficaciously in active targeted drug delivery with reduced off-target side effects (see, e.g., the abstract). 
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method the method disclosed by Khalil et al. using nanoparticles, which have been surface-functionalized with an anti-tumor associated antigen antibody, as suggested by Yousefpour et al.  This is because Yousefpour et al. discloses such nanoparticles are capable of discriminating between cells expressing the antigen and cells not expressing the antigen, so as to have the potential to be used efficaciously in active targeted drug delivery with reduced off-target side effects discloses.  It follows then that one ordinarily skilled in the art would have been motivated to do so in order to more efficaciously treat a tumor using the compositions comprising nanoparticles carrying as cargo therapeutically effective agents.

18.	Claims 73, 76, 77, 84, 86, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017024296-A1 in view of Yousefpour  et al. (Int. J. Nanomedicine. 2011; 6: 1977-90), as applied to claim 73-75, 78-85, 88, 89, 91, and 92 above, and further in view of Sakai et al. (Melanoma Res. 1997 Apr; 7 (2): 83-95).
	Each of WO2017024296-A1 (Khalil et al.) and  Yousefpour  et al. teaches that which is set forth in the above rejection of claims 73-75, 78-85, 88, 89, 91, and 92 but neither one expressly teaches the use of nanoparticles that are surface-functionalized 
	This deficiency is remedied by the teachings of Sakai et al.
Sakai et al. teaches	TRP1 is a melanoma-associated antigen that is suitably used as a therapeutic target; see entire document (e.g., the abstract).  
In view of the teachings of Sakai et al. it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to practice the method the method disclosed by Khalil et al. using nanoparticles, which, as suggested by Yousefpour et al., have been surface-functionalized with an anti-tumor associated antigen antibody, or more particularly, as suggested by Sakai et al., an antibody that specifically binds to TRP1.  One ordinarily skilled in the art would have been motivated to do so in order to treat melanoma using the compositions comprising the nanoparticles, as suggested by the prior art.

Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

20.	Claims 73-75, 78-85, 88, 89, 91, and 92 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 131-150 of copending Application No. 15/750,496 in view of Yousefpour  et al. (Int. J. Nanomedicine. 2011; 6: 1977-90) and Wen et al. (Mar. Drugs. 2011; 9 (6): 1038-55).
The claims of the copending application are herein drawn to a composition comprising nanoparticles comprising a CD40 agonist antibody on the surface and a TLR4 agonist as internal cargo, wherein the antibody is FGK45, the TLR4 agonist is MPL, and the nanoparticles comprise chitosan, and a method of treating a tumor in a subject comprising systemically or intratumorally administering to the subject the composition comprising nanoparticles comprising a CD40 agonist antibody on the surface and a TLR4 agonist as internal cargo.  According to claim 139 the method further comprises administering an IL10 receptor blocking antibody or an IL10 blocking antibody. 
The claims of the copending application do not recite the nanoparticles comprise an IL10 receptor blocking antibody or an IL10 blocking antibody, but given the recitation of the additional step by claim 139 of the copending application of the administration of an IL10 receptor blocking antibody or an IL10 blocking antibody, it would have been obvious to administer the IL10 receptor blocking antibody or an IL10 blocking antibody as a component of the nanoparticles (as in accordance with the claims of the instant application). 
Then, too, it is noted that although the claims of the copending application do not recite the nanoparticles comprise on their surfaces an antibody that specifically binds to a tumor associated antigen, it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  This is particularly evident in view of the teachings of Yousefpour et al., which describes the targeted delivery of chitosan-based nanoparticles carrying a 
Finally, although the claims of the copending application do not recite the nanoparticles comprise a pro-inflammatory agent or vaccine adjuvant, it is submitted that this too would be seen as an obvious variation, especially in light of the teachings of Wen et al., which discloses chitosan nanoparticles that act as an adjuvant to promote both Th1 and Th2 immune responses induced by an antigen; see entire document (e.g., the abstract).  Wen et al. reports their results suggest that chitosan nanoparticles (CNP) have a strong potential to increase both cellular and humoral immune responses, while eliciting a balanced Th1/Th2 response, and that CNP may be a safe and efficacious adjuvant candidate suitable for a wide spectrum of therapeutic vaccines for cancer (see, e.g., the abstract).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

21.	Claims 73-89, 91, and 92 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 131-150 of copending Application No. 15/750,496 in view of Yousefpour  et al. (Int. J. Nanomedicine. 2011; 6: 1977-90) and Wen et al. (Mar. Drugs. 2011; 9 (6): 1038-55) and in further view of Sakai et al. (Melanoma Res. 1997 Apr; 7 (2): 83-95).
The claims of the copending application are herein drawn to a composition comprising nanoparticles comprising a CD40 agonist antibody on the surface and a TLR4 agonist as internal cargo, wherein the antibody is FGK45, the TLR4 agonist is MPL, and the nanoparticles comprise chitosan, and a method of treating a tumor in a subject comprising systemically or intratumorally administering to the subject the composition comprising nanoparticles comprising a CD40 agonist antibody on the surface and a TLR4 
Each of Yousefpour et al. and Wen et al. teaches that which is set forth in the above provisional rejection.
Although the claims of the copending application do not recite the nanoparticles comprise on their surfaces an antibody that specifically binds to a tumor associated antigen, and even though Yousefpour et al., in particular, does not teach the tumor associated antigen to be targeted in using the disclosed nanoparticles to treat melanoma is TRP1, it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application in view of the teachings of Sakai et al.  This is because Sakai et al. teaches TRP1 is a melanoma-associated antigen that is suitably used as a therapeutic target; see entire document (e.g., the abstract).  Therefore in view of the teachings of Sakai et al. it would have been obvious to practice the method according to the claims of the copending application with the modifications suggested by the teachings of Yousefpour et al. and Wen et al. to treat melanoma using nanoparticles comprising an antibody that specifically binds to TRP1 on the surface of melanoma cells.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
22.	No claim is allowed.

23.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Byrne et al. (Cancer Immunol. Res. 2015 Oct 1; 3 (10 Suppl.): Abstract: PR07; pp. 1-5) teaches the use of an agonistic CD40 antibody, namely FGK45 in combination with chemotherapy to drive tumor regression and suggests the results of their study indicates that T cell immune surveillance can be effective against this otherwise highly immunosuppressive pancreatic tumors if triggered by robust vaccination.	
Cancer Immunol. Res. 2014 Jan; 2 (1): 19-26) teaches anti-CD40 antibody FGK45 and discloses that their study suggests that the potency of different anti-CD40 antibodies is dependent upon the epitope of CD40 that is recognized by the antibody.
Sanchez et al. (J. Immunol. 2007; 178: 1564-72) teaches the use of a combination of TLR agonists and CD40 agonists to increase antigen-specific CTLs expansion is more effective than either one alone.
Murugaiyan et al. (J. Immunol. 2007 Feb 15; 178 (4): 2047-55) teaches IL-10 plays a pro-tumor role and that lower levels of CD40L expression on T cells induced IL-10-mediated suppression of tumor-regressing effector CD8+ T cells.
Shahbazi et al. (Biomatter. 2012 Oct 1; 2 (4): 296-312) teaches activating antigen presenting cells using nanoparticles comprising an agonist antibody of CD40 designated FGK45 to improve the activation of B-cells.
Van De Voot et al. (J. Immunother. 2013 Jan; 36 (1): 29-40; author manuscript; pp. 1-24) teaches intratumoral delivery of an agonistic anti-CD40 antibody and MPL induces local and systemic antitumor effects.
Hubbell et al. (Nature. 2009 Nov 26; 462 (7272): 449-60) reviews the use of nanoparticles to deliver immunomodulating therapeutics to tumors.
Shi et al. (Mol. Immunol. 2015 Aug; 66 (2): 208-15) teaches the synergistic activation of macrophages using a combination that includes an agonistic anti-CD40 antibody and MPL.

24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        





slr
November 14, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to claim 90 the TLR agonist is polyI:C, which according to claim 80 is a TLR3 agonist, and as noted Applicant elected the species of the invention in which the TLR agonist is a TLR4 agonist.
        2 Again according to the disclosure the method may be considered effective when any clinical indicator or symptom associated with a tumor improves.
        
        3 So, e.g., the amount of a composition that must be administered to a subject to prevent the formation of a tumor may be very different from the amount that must be administered to reduce tumor burden in a subject already afflicted by a tumor.
        
        4 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        5 See M.P.E.P. § 2172 (II).
        6 The term “subject” is defined by the specification to encompass “all mammalian species, including, but not limited to, humans, non-human primates, dogs, cats, rodents (such as rats, mice and guinea pigs), cows, pigs, sheep, goats, horses, and the like” (page 15 of the specification). 
        
        7 This position is supported, for example, by the teachings of Stancovski et al. (Proceedings of the National Academy of Science USA. 1991; 88: 8691-8695), which describes a study that characterized the binding effects upon the growth of tumor cells of different antibodies, each of which bind different epitopes of the extracellular domain of a tumor-associated antigen related to EGFR, namely ErbB2; see entire document (e.g., the abstract).  Stancovski et al. teaches some anti-ErbB2 antibodies inhibited tumor cell growth, but others actually accelerated their growth (page 8693, column 1).  By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Accordingly, the mere generalized description of antibodies that bind a well-characterized antigen, as opposed to a well-characterized epitope of an antigen, cannot always suffice to describe adequately antibodies that have, for example, an agonistic or therapeutic effect because the skilled artisan cannot immediately envisage, recognize, or distinguish those antibodies that bind a protein so as to, for example, enhance an activity thereof from antibodies that bind the protein but do not cause that same effect.
        
        8 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        9 See, e.g., https://www.antibodies.com/cd40-antibody-fgk45-5-a251036. 
        
        10 Further support for this position is found in the teachings of Marshall et al. (PLoS One. 2016 Oct 13; 11 (10): e0164632; pp. 1-30), which discloses tri-acylated ML3 and tetraacylated ML4A, two components of MPL adjuvant preparations, are competitive antagonists of human TLR4 (not agonists); see entire document (e.g., the abstract; Figures 6 and 7; and page 8).
        
        11 See page 2 of the specification.
        12 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.